Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Encompass Indemnity Company filed this declaratory judgment action seeking an order declaring that the Estate of George Joseph Jacobs, Jr., was not entitled to recovery under any provisions of an insurance policy issued by Encompass. We have reviewed the record included on appeal as well as the parties’ briefs and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Encompass Indemnity Co. v. Jacobs, No. 2:13-cv-05327, 2014 WL 4066784 (S.D.W.Va. Aug. 15, 2014). We dispense -with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.